Title: Memorandum for Thomas Jefferson, [ca. 31 January] 1791
From: Madison, James
To: 


[ca. 31 January 1791]






At war



At Peace



G. Britain from
May
1689 to Sept.
1697
=
 8y.
4.m.
to May
1702
=
 4y.
8.m.



May
1702 to Aug.
1712
=
10.
3.
to Decr.
1718
=
 6.
4.



Decr.
1718 to June
1721
=
 2.
6
to Mar.
1727
=
 5.
8



Mar.
1727 to May
1727
=
 0.
2
to Octr.
1739
=
12.
4



Octr.
1739 to May
1748
=
 8.
7
to June
1755
=
 7.
0



June
1755 to Novr.
1762
=
 7.
5
to June
1778
=
15.
7



June
1778 to Mar.
1783
=
 4.
9
to May
1789
=
 6.
2













3. lost in broken months







      



      







42.
War



58.
peace




Altho’ these estimates are from an Underwriter it may be well to consult Mr. T. C or others, on them.
{



  During war Insurance
  between
  U. S. & G. B. may be rated
  from 12 to 20
  PerCt.


  
  do.
  U. S. & W. Inds.
  from 12 to 20
  do.


  During peace
  
  U. S. & G. B
  about 2½
  do.


  
  
  U. S. & W. Inds.
   abt. 2½
  do.


  During war increase of freight beyond that of peace from 30 to 50 PerCt.











   Champion p. 140.
The annual
value
of exports from U. S. to G. B. in British Bottoms
=
Dollars



Freight
of do. from do. in do. to Europe
=
do.



do.
of do. from do. in do. to W. Inds
=
do.


Annual value of Imports in Brit: Bottoms (see Champion p. 51)
=
do.


(See Report of Impost & the 10 PerCt. discount in favr. of Amer. Botts.)


From these data result the expence of Insurance & freight taxed by Brit: wars on the trade or rather agriculture of U. S. during their present dependence on British Bottoms
From the same may be inferred the loss which war with Spain wd. have cost the U. S. During the prospect of it insurance in some instances rose to near double the peace rate.
To the wars of the above Period, France was with little exception a party. So was Holland, excluding the war preceding the last. So in fact were the maritime nations in Genl.
Perhaps it may be easiest to make the calculation for all our trade in Foreign Bottoms, than for that in British alone: or expedient to superadd the former to the latter calculation.






 